Title: To George Washington from Udny Hay, 20 January 1781
From: Hay, Udny
To: Washington, George


                        
                            Sir,
                            Poughkeepsie 20. January 1781.
                        
                        The resolve of Congress, requiring Supplies from each State, is worded in such a manner as makes it appear
                            they did not intend any allowance should be made for the Transportation thereof, but that they should be furnished by each
                            State (the expence of Transportation included) at an average Price—As therefore I have now a Quantity of Flour &
                            Forage at different Landings on the River, from whence, I imagine, it is the Business of the Public Officer to take them
                            away; I must beg your Excellency will give the necessary Directions, on the Subject, as I do not think myself Justifiable
                            in occasioning an Expense to the State, which ought to be bore by the United States, though, in the mean time, I have
                            desired my different Assistants, who have any Stores deposited on this side the River, to have them Transported to
                            Fishkill Landing as expeditiously as possible, and promise those who furnish Teams for the purpose, that they will be
                            paid, either by the State or the Public, as shall hereafter be determined.
                        Should the Transportation of the Stores, already at any of the Landings, be deemed the Duty of the Public
                            Officer, Your Excellency may rely, that on his application to me, he shall have every Assistance in my Power to grant; for
                            though I wish to be as saving, as I with propriety can in the Expenses of the State, I by no means wish to be so in my
                            own personal Trouble, where the good of the Public is the least concerned. I beg to hear from your Excellency on this
                            Subject; and have the Honor to be, with the utmost Respect, Your Excellency’s most obedient & very Humble Servant, 
                        
                            Udny Hay
                        
                    